DETAILED ACTION
This Office Action is in response to the amendment filed on 6/7/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Election/Restrictions
Applicant’s election without traverse of the group I invention (claims 1 - 15) in the reply filed on 6/7/2021 is acknowledged. Accordingly, claims 16 - 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5 - 7, 9, 11 and, 13 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2007/0007532 A1) in views of Hsu et al. (US 2009/0230479 A1) and Yin et al. (US 2015/0200269 A1).

With regard to claim 1, Kang discloses a method for manufacturing a multilayer MOS device, comprising: 
providing a MOS device comprising n layers, wherein n is a natural number greater than 0  (Fig. 5B); 
forming a semiconductor layer 40 on the MOS device comprising the n layers (Fig. 5F); 
forming a gate oxide layer 42a and a gate 42b on the semiconductor layer in the sequence listed, wherein at least a part of the gate oxide layer is located between the gate and the Fig. 5G); 
connecting a MOS device of an n-th layer of the n layers with the MOS device of the (n+1)- th layer via metallic interconnection 58 (Fig. 3).
Kang fails to show forming a dummy gate and forming a metal silicide layer.
Hsu discloses sequentially forming a gate oxide layer 124/126 and a dummy gate 134 on a semiconductor layer 20 (Hsu Fig. 3).
Hsu teaches that the gate-last approach has low thermal budget advantage in gate formation (Hsu 0008).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Hsu’s teachings with the invention of Kang to form a dummy gate in the MOS device for low thermal budget advantage in gate formation.
Yin discloses forming a metal silicide layer 10 in a semiconductor layer 1 at two sides of a gate 9, to obtain a MOS device of an (n+1)-th layer, wherein the metal silicide layer serves as a metallized source-drain region or the metal silicide layer is doped to form a metalized source-drain region (Yin 0036, Fig. 10).
Yin teaches forming a metal silicide in/on the source/drain region can reduce parasitic resistance of the device (Yin 0003).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Yin’s teachings with the inventions of Kang and Hsu to reduce parasitic resistance of the device.
With regard to claim 3, Kang discloses the semiconductor layer 40 is a single layer or a stacked multilayer structure, which is formed by at least one of monocrystalline silicon, 
With regard to claim 5, Hsu discloses after forming the dummy gate 134, the method further comprises: 
forming a source-drain extension region 142 in the semiconductor layer 20 at the two sides of the dummy gate; 
forming sidewalls 143 at the two sides of the dummy gate, wherein each of the sidewalls covers at least a part of the source-drain extension region (Hsu Figs. 3 - 4).
With regard to claim 6, Yin discloses the metal silicide layer 10 is formed under a temperature lower than 600 0C (Yin 0036).
With regard to claim 7, Yin and Hsu disclose forming the metal silicide layer in the semiconductor layer at the two sides of the dummy gate comprises: 
depositing a metal material on the semiconductor layer at the two sides of the dummy gate 9 (Hsu 134) (Yin 0036); 
performing heat treatment on the metal material to make the metal material react with a part of the semiconductor layer at the two sides of the dummy gate (Yin 0036); 
removing an unreacted part of the metal material to obtain the metal silicide layer, wherein the metal silicide layer serves as the metalized source-drain region (Yin 0036).  
With regard to claim 9, Kang, Hsu and, Yin disclose: Page 3 of 8App. No. 16/722,406 Attorney Docket No. IME-051 
the semiconductor layer 40 (Hsu 1, Yin 20) comprises a first semiconductor region 44 (source/drain region), a second semiconductor region (channel region), and a third semiconductor region 44
the dummy gate (Hsu 134) is located in the second semiconductor region; 
the first semiconductor region and the third semiconductor region are located at two sides of the second semiconductor region; 
the metal material is deposited on the first semiconductor region and the third semiconductor region (Yin 0036); 
wherein: 
the heat treatment performed on the metal material makes a part of the semiconductor layer in the first semiconductor region and the third semiconductor region react with the metal material, and the unreacted part of the metal material is removed to obtain a partially metalized source-drain region (Yin 0036); 
or the heat treatment performed on the metal material makes all the semiconductor layer in the first semiconductor region and the third semiconductor region react with the metal material, and the unreacted part of the metal material is removed to obtain a completely metalized source-drain region.  
With regard to claim 11, Yin discloses the metal silicide layer 10 is made of MSi or MSi2, and M represents a metal element; and the metal element is one or more of Ni, Ti, Co, Pt, or Al (Yin 0036).  
With regard to claim 13, Kang, Hsu and, Yin disclose after forming the metal silicide layer 146/246 in the semiconductor layer 20 at the two sides of the dummy gate 134/234, the method further comprises: 
removing the dummy gate (Hsu Figs. 5 - 6); 
forming a gate stack structure 162/262 on the gate oxide layer 124-126/224, to obtain the MOS device of the (n+1)-th layer, wherein the metalized source-drain region are located 
With regard to claim 14, Kang, Yin and, Hsu disclose after connecting the MOS device of an n-th layer of the n layers with the MOS device of the (n+1)-th layer via the metallic interconnection, the method further comprises: 
forming a MOS device of another layer 70 on the (n+1)-th layer, through an identical process in forming the MOS device of the (n+1)th layer (Kang 0109, Figs. 8A - 8F); 
connecting the MOS device of the another layer with the MOS device of the (n+1)-th layer via another metallic interconnection 88 (Kang Fig. 6).  
With regard to claim 15, Hsu discloses at least one layer 20 in the multilayer MOS device is a layer of a CMOS device (Hsu 0021, Fig. 1).
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kang, Hsu, and Yin, further in view of Sheng et al. (US 2008/0245414 A1).

With regard to claim 2, Kang discloses the semiconductor layer 40 is formed on a MOS device of a topmost layer of the n layers through deposition or bonding (Kang Fig. 5F). He, however, fails to specify the semiconductor layer is formed under a temperature lower than 550 0C.
However, it is common to know that temperature of semiconductor film deposition can be predetermined based on deposition processes, substrate types, gaseous precursors, and film characteristics etc., thus it is a result effective variable, Sheng shows an example (Sheng 0035). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to adjust the deposition temperature via the routine optimization process to obtain the claimed invention. “Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims”.   In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regard to claim 4, Kang discloses the semiconductor layer 40 is a single layer or a stacked multilayer structure, which is formed by at least one of monocrystalline silicon, monocrystalline germanium, monocrystalline germanium silicon, polycrystalline silicon, polycrystalline germanium, or polycrystalline germanium silicon (Kang 0080).
Claims 8, 10 and, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kang, Hsu, and Yin, further in view of Adusumilli et al. (US 2018/0061956 A1).

With regard to claim 8, Kang, Yin and, Hsu disclose forming the metal silicide layer in the semiconductor layer at the two sides of the dummy gate comprises: 
depositing a metal material on the semiconductor layer at the two sides of the dummy gate 9 (Hsu 134) (Yin 0036); 
performing heat treatment on the metal material to make the metal material react with a part of the semiconductor layer at the two sides of the dummy gate (Yin 0036); 
removing an unreacted part of the metal material to obtain the metal silicide layer (Yin 0036); 
Kang, Hsu, and Yin fail to show doping the metal silicide layer through ion implantation to obtain the metalized source-drain region.  
Adusumilli discloses doping a metal silicide layer 202 through ion implantation to obtain a metalized source-grain region 402 (Adusumilli 0037).
Adusumilli teaches the metallization reducing source-drain contact resistance (Adusumilli 0041).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Adusumilli’s teachings with the inventions of Kang, Hsu and, Yin to reduce source-drain contact resistance.
With regard to claim 10, Kang, Hsu, Yin and, Adusumilli disclose: 
the semiconductor layer 40 (Hsu 1, Yin 20) comprises a first semiconductor region 44 (source/drain region), a second semiconductor region (channel region), and a third semiconductor region 44 (source/drain region) that are sequentially connected (Kang Fig. 5G, Hsu Fig. 4 and, Yin Fig. 9)
dummy gate (Hsu 134) is located in the second semiconductor region; 
the first semiconductor region and the third semiconductor region are located at two sides of the second semiconductor region; 
the metal material is deposited on the first semiconductor region and the third semiconductor region (Yin 0036); 
wherein the heat treatment performed on the metal material makes a part of the semiconductor layer in the first semiconductor region and the third semiconductor region react with the metal material, and the unreacted part of the metal material is removed to obtain a partially metalized source-drain region (Yin 0036); or the heat treatment performed on the metal material makes all the semiconductor layer in the first semiconductor region and the third semiconductor region react with the metal material, and the unreacted part of the metal material is removed to obtain a completely metalized source-drain region.  
With regard to claim 12, Yin discloses the metal silicide layer 10 is made of MSi or MSi2, and M represents a metal element; and the metal element is one or more of Ni, Ti, Co, Pt, or Al (Yin 0036).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUE TANG whose telephone number is (571)270-7404.  The 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571) 272-1750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/S.T/Examiner, Art Unit 2814                                                                                                                                                                                                        June 16, 2021